                       Case: 20-13664              Doc: 57-4          Filed: 12/02/20            Page: 1 of 4




                                                   CANAAN RESOURCES, LLC
                                                        Balance Sheets
                                                       December 31, 2019



                                          ASSETS
                                                                                                 December 31,          December 31,
                                                                                                     2019                  2018

Current assets:
 Cash and cash equivalents                                                                   $          589,960    $         3,495,419
 Accounts receivable:
   Oil and natural gas sales                                                                             838,632             1,751,866
   Due from affiliates                                                                                 1,880,145             1,056,106
   Other                                                                                                  96,633                85,409
 Derivative instruments short-term                                                                       144,039               534,147
 Other current assets                                                                                    268,047               283,707
     Total current assets                                                                              3,817,456             7,206,654

Property and equipment, at cost
  Non producing leasehold                                                                            16,839,084             16,820,290
  Oil and natural gas properties, based on the full cost method of accounting                       308,154,420            304,971,921
  Other equipment                                                                                     3,246,886              3,233,319
     Less accumulated depreciation and amortization                                                (289,194,701)          (266,499,909)
                                                                                                     39,045,689             58,525,621

Derivative instruments long-term                                                                             -                  43,906
Other assets                                                                                             70,000                 34,976

      Total assets                                                                           $        42,933,145   $        65,811,157

                        LIABILITIES and MEMBERS' EQUITY

Current liabilities:
 Accounts payable - trade                                                                    $         1,467,408   $         3,265,439
 Revenue payable                                                                                          71,053                89,214
 Derivative instruments short-term                                                                            -                104,425
 Accrued interest payable                                                                                 13,847               434,288
 Note payable to bank                                                                                 19,550,000            21,000,000
     Total current liabilities                                                                        21,102,308            24,893,366

Asset retirement obligations                                                                           5,569,801             5,155,683

  Members' equity                                                                                     16,261,036            35,762,108

      Total liabilities and members' equity                                                  $        42,933,145   $        65,811,157




                                     The accompanying notes are an integral part of this statement.
                       Case: 20-13664             Doc: 57-4          Filed: 12/02/20           Page: 2 of 4




                                                  CANAAN RESOURCES, LLC
                                                    Statement of Operations



                                                                                                                Year to Date
                                                                                                              December 31, 2019

Revenues:

Oil and natural gas sales                                                                                     $       11,850,122
Natural gas gathering                                                                                                      8,618
Change in fair value of derivative instruments                                                                           100,133
Other                                                                                                                  1,018,561
    Total revenues                                                                                                    12,977,434


Costs and Expenses:

Production taxes                                                                                                       3,302,605
Lease operating expenses                                                                                               2,647,594
Depreciation, depletion and amortization                                                                               6,139,843
Impairment of oil and natural gas properties                                                                          16,922,888
General and administrative                                                                                             1,990,228
Interest                                                                                                               1,475,348
    Total costs and expenses                                                                                          32,478,506

Net loss                                                                                                      $      (19,501,072)




                                     The accompanying notes are an integral part of this statement.
                     Case: 20-13664         Doc: 57-4          Filed: 12/02/20           Page: 3 of 4




                                            CANAAN RESOURCES, LLC
                                            Statement of Members' Equity




                                                                                                            Members'
                                                                                                             equity

Balance at December 31, 2017                                                                                   36,509,046

Net loss                                                                                                         (746,938)

Balance at December 31, 2018                                                                                   35,762,108

Net loss                                                                                                      (19,501,072)

Balance at December 31, 2019                                                                            $      16,261,036




                               The accompanying notes are an integral part of this statement.
                        Case: 20-13664              Doc: 57-4         Filed: 12/02/20           Page: 4 of 4




                                                    CANAAN RESOURCES, LLC
                                                      Statement of Cash Flows



                                                                                                                 Year to Date
                                                                                                               December 31, 2019

Cash flows from operating activities:
Net loss                                                                                                       $      (19,501,072)
Adjustments to reconcile net loss to net
 cash provided by operating activities:
    Depreciation, depletion and amortization                                                                            6,139,843
    Impairment of oil and natural gas properties                                                                       16,922,888
    Amortization of deferred loan costs                                                                                    70,654
    Change in derivative fair value                                                                                     (100,133)
    Derivative cash settlements not in oil and natural gas sales                                                          429,722
    Decrease in accounts receivable and other assets                                                                      917,670
    Increase in due from affiliates                                                                                      (824,039)
    Decrease in accounts payable and accrued expenses                                                                     (39,529)
    Decrease in revenues payable                                                                                          (18,161)

      Net cash provided by operating activities                                                                         3,997,843

Cash flows from investing activities:
Acquisition and development of oil and natural gas properties                                                          (5,334,057)
Acquisition of other equipment                                                                                            (13,567)

      Net cash used in investing activities                                                                            (5,347,624)

Cash flows from financing activities:
Borrowings (repayments) of debt                                                                                        (1,450,000)
Payment of debt issuance costs                                                                                           (105,678)

      Net cash used in financing activities                                                                            (1,555,678)

Net decrease in cash and cash equivalents                                                                              (2,905,459)
Cash and cash equivalents at beginning of period                                                                        3,495,419
Cash and cash equivalents at end of period                                                                     $          589,960

Supplemental Cash Flow Information:
 Cash payments for interest                                                                                    $        1,824,726




                                      The accompanying notes are an integral part of this statement.
